DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The supplemental amendment filed on 26 April 2021 has been entered, leaving claims 1-29 pending, of which claims 6, 11-17, 25, and 27 were previously withdrawn.

Election/Restrictions
The pending claims as amended below are allowable, and so the species restriction set forth in the Office action mailed on 01 October 2018 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt M. Jacobs on 07 May 2021.

The application has been amended as follows: 

(Currently Amended)  A process for producing a graphene-based supercapacitor electrode from a supply of coal powder containing therein domains of hexagonal carbon atoms and/or hexagonal carbon atomic interlayers with an interlayer spacing, said process comprising:
exposing said supply of coal powder to a supercritical fluid at a first temperature and a first pressure for a first period of time in a pressure vessel to cause penetration of the supercritical fluid into an internal structure of the coal, wherein said coal powder is selected from the group consisting of leonardite, anthracite, lignite coal, bituminous coal, and a combination thereof; 
rapidly depressurizing said supercritical fluid from the first pressure at a fluid release rate sufficient to cause exfoliation and separation of said coal powder to produce isolated graphene sheets, the isolated graphene sheets being combined with and dispersed in a liquid medium to produce a graphene suspension; and
shaping and drying said graphene suspension and then heat treating the dried suspension to form a supercapacitor electrode in the form of a graphene foam, wherein the supercapacitor electrode is porous and has a specific surface area greater than[ 500 m2/g,[ a gravimetric specific capacitance[ of 266-302 F/g, and a tap density[ of 0.35-1.13 g/cm3.
(Previously Presented)  The process of claim 1, wherein particles of said coal powder have never been previously intercalated or oxidized prior to step (a).
(Currently Amended)  The process of claim 1, wherein said supercapacitor electrode is in a paper sheet,[
(Previously Presented)  The process of claim 1, wherein said supercritical fluid comprises a fluid selected from carbon dioxide, water, hydrogen peroxide (H2O2), methanol, ethanol, acetone, methane, ethane, propane, ethylene, propylene, nitrous oxide (N2O), ozone, sulfonic vapor (SO3), or a combination thereof.
(Original)  The process of claim 1, wherein said step (a) is conducted under the influence of ultrasonic waves.
(Rejoined - Currently Amended)  The process of claim 1, further comprising a procedure of[, and then (ii) rapidly depressurizing said fluid from the second pressure at a fluid release rate sufficient for effecting further exfoliation and separation of the isolated graphene sheets.
(Original)  The process of claim 1, wherein said supercritical fluid contains a surfactant or dispersing agent dissolved therein.
(Previously Presented)  The process of claim 1, wherein said pressure vessel further contains a surfactant or dispersing agent selected from the group consisting of anionic surfactants, nonionic surfactants, cationic surfactants, amphoteric surfactants, organic amine, and combinations thereof. 
(Previously Presented)  The process of claim 1, wherein said pressure vessel further contains a surfactant or dispersing agent selected from melamine, ammonium sulfate, sodium dodecyl sulfate, sodium (ethylenediamine), tetraalkyammonium, ammonia, carbamide, hexamethylenetetramine, pyrene, 1-pyrenecarboxylic acid, 1-pyrenebutyric acid, 1-pyrenamine, poly(sodium-4-styrene sulfonate), silicone surfactants, fluoro-surfactants, 
(Original)  The process of claim 1, wherein said supercritical fluid contains therein an organic solvent, a monomer, an oligomer, a polymer solution, or a combination thereof. 
(Rejoined)  The process of claim 1, wherein said supercritical fluid contains a coating agent dissolved therein.
(Rejoined)  The process of claim 11, wherein said coating agent comprises a monomer, a prepolymer or oligomer, a polymer, a resin, a curing agent, or a combination thereof.
(Rejoined)  The process of claim 1, wherein said liquid medium comprises water, an organic solvent, alcohol, a monomer, an oligomer, or a combination thereof. 
(Rejoined - Currently Amended)  The process of claim 1, wherein said liquid medium further comprises a monomer or an oligomer dispersed in said liquid medium and said step (c)[ further comprises polymerizing said monomer or oligomer to form a polymer.
(Rejoined - Currently Amended)  The process of claim 14, further comprising a step of thermally converting said polymer into carbon or graphite that acts as a binder to bond said isolated graphene sheets together to form said supercapacitor electrode[
(Rejoined)  The process of claim 15, wherein said specific surface area is greater than 1,000 m2/g.
(Rejoined)  The process of claim 16, wherein said specific surface area is greater than 2,000 m2/g.
(Previously Presented)  The process of claim 1, wherein said liquid medium of step (b) further comprises a polymer dissolved or dispersed in said liquid medium and said isolated graphene sheets are mixed with said polymer to form a composite composition as said graphene suspension.
(Currently Amended)  The process of claim 18, said step (c) further comprising[
(Previously Presented)  The process of claim 19, wherein said specific surface area is greater than 1,000 m2/g.
(Currently Amended)  A process for producing a graphene-based supercapacitor electrode from a supply of coal powder containing therein domains of hexagonal carbon atoms and/or hexagonal carbon atomic interlayers with an interlayer spacing, said process comprising:
exposing said supply of coal powder to a supercritical fluid at a first temperature and a first pressure for a first period of time in a pressure vessel to cause penetration of the supercritical fluid into an internal structure of the coal, wherein said coal powder is selected from the group consisting of leonardite, anthracite, lignite coal, bituminous coal, and a combination thereof; 
rapidly depressurizing said supercritical fluid from the first pressure at a fluid release rate sufficient to cause exfoliation and separation of said coal powder to produce isolated graphene sheets, the isolated graphene sheets being combined with and dispersed in a liquid medium to produce a graphene suspension; and
shaping and drying said graphene suspension and then heat treating the dried suspension to form said supercapacitor electrode in the form of a graphene foam, wherein the supercapacitor electrode is porous and has a specific surface area greater than[ 500 m2/g,[ of 266-302 F/g, and a tap density greater than 0.35 g/cm3 and up to 1.13 g/cm3,
wherein an amount of a foaming agent is added into said graphene suspension and said step (c) includes depositing said graphene suspension onto a surface of a solid substrate to form a wet graphene film under the influence of a shear stress or compressive stress to align said graphene sheets parallel to said substrate surface, and wherein said wet film is[ subjected to said drying and[ heat treatment to form a porous dry graphene film as said graphene foam.
(Currently Amended)  A process for producing a graphene-based supercapacitor electrode from a supply of coal powder containing therein domains of hexagonal carbon atoms and/or 
exposing said supply of coal powder to a supercritical fluid at a first temperature and a first pressure for a first period of time in a pressure vessel to cause penetration of the supercritical fluid into an internal structure of the coal, wherein said coal powder is selected from the group consisting of leonardite, anthracite, lignite coal, bituminous coal, and a combination thereof; 
rapidly depressurizing said supercritical fluid from the first pressure at a fluid release rate sufficient to cause  exfoliation and separation of said coal powder to produce isolated graphene sheets, the isolated graphene sheets being combined with and dispersed in a liquid medium to produce a graphene suspension; and
shaping and drying said graphene suspension and then heat treating the dried suspension to form said supercapacitor electrode in the form of a graphene foam, wherein the supercapacitor electrode is porous and has a specific surface area greater than[ 500 m2/g,[ of 266-302 F/g, and a tap density[ of 0.35-1.13 g/cm3,
wherein an amount of a foaming agent is added into said graphene suspension and said step (c) includes shaping the graphene suspension using a procedure of casting, coating, spraying, printing, extrusion, fiber spinning, or a combination thereof.
(Currently Amended)  The process of claim 21, wherein[ is performed at a temperature from 100°C to 3,200°C.
(Original)  The process of claim 1, wherein said step (b) comprises discharging said isolated graphene sheets, during or after said depressurizing, into said liquid medium. 
(Rejoined)  The process of claim 1, wherein said step of shaping and drying said graphene suspension comprises dispensing said suspension onto a surface or two surfaces of a current collector to form said electrode in a film form having a thickness from 1 µm to 1,000 µm. 
(Currently Amended)  The process of claim 1, wherein said step of shaping and drying said graphene suspension comprises dispensing[ followed by said heat treating[ the graphene foam as a layer having a thickness from 1 µm 
(Canceled)  
(Original)  The process of claim 1, wherein said electrode has an active material mass loading higher than 10 mg/cm2.
(Original)  The process of claim 1, wherein said electrode has an active material mass loading higher than 20 mg/cm2.
(New) The process of claim 1, wherein said heat treatment is performed at a temperature from 100°C to 3,200°C.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to form a graphene-based supercapacitor electrode from a supply of coke or coal powder by subjecting the powder to supercritical conditions and then rapidly depressurizing therefrom to produce isolated graphene sheets, after which the isolated sheets are provided in a suspension which is shaped and dried, the prior art of record does not teach or fairly suggest these steps and features as presently claimed, in particular whereby the powder is selected from one of the claimed materials, or whereby the claimed heat treatment is performed to form the supercapacitor electrode in the form of a graphene foam which yields a combination of the claimed specific surface area, gravimetric specific capacitance, and tap density.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742